IN re Robert Whitfield















IN THE
TENTH COURT OF APPEALS
 

No. 10-03-284-CR

IN RE ROBERT WHITFIELD


 

 Original Proceeding
                                                                                                                

O P I N I O N
                                                                                                                

      Robert Whitfield petitions this Court to issue a writ of mandamus directing Respondent,
the Honorable Sam Bournias, to vacate his order denying Whitfield appointment of counsel. 
Judge Bournias chose not to seek reelection and is no longer the elected Judge of the 87th
Judicial District Court of Freestone County.  The Honorable Deborah Evans is currently the
duly-elected judge.
      We abated this case to give Whitfield the opportunity to present his request to Judge
Evans.  See In re Whitfield, No. 10-03-284-CR 2003, Tex. App. Lexis 8885 (Tex.
App.—Waco October 15, 2003, order).  We have been informed that Judge Evans has
appointed counsel for Whitfield.
      The abatement order accomplished what Whitfield wanted in his petition for writ of
mandamus.  Therefore, his petition is dismissed as moot.
 
                                                                   TOM GRAY
                                                                   Chief Justice

Before Chief Justice Gray,
      Justice Vance, and
      Justice Reyna
Writ dismissed
Opinion delivered and filed January 21, 2004
Do not publish
[OT06]